 

LLP.
LAW OFFICES
zona Center, 400 E. Van Bu

Snell @ Wilmer

 

Suite 1900

e Ari

ren,

Phoenix, Arizona 85004-2202
602.382.6000

CoC Oo ST DR nA Fe YW! LYS

NO BM BR ND BRD BRD RD RD OD i eee ea ea
ao a1 DH On FSF WD NY KF CO OBO Ow HN DO OW Fe WD YY KS OS

Case 4:20-cv-00432-JAS Document15 Filed 10/15/20 Page 1 of 4

Eric H. Spencer (#022707)
Brett W. Johnson (#021527)
Colin P. Ahler (#023879)
Ryan J. Regula (#028037)
Derek C. Flint (4034392)
SNELL & WILMER L.L.P.
One Arizona Center
400 E. Van Buren, Suite 1900
Phoenix, Arizona 85004-2202
Telephone: 602.382.6000
Email: espencer@swlaw.com
bwjohnson@swlaw.com
cahler@swlaw.com
rregula@swlaw.com
dflint@swlaw.com
Attorneys for Defendant F. Ann Rodriguez

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

Pascua Yaqui Tribe,
Plaintiff,

No. CV-20-00432-TUC-JAS

JOINT REQUEST FOR CASE
v. STATUS CONFERENCE

F. Ann Rodriguez, in her official capacity

as Pima County Recorder, Assigned to: Hon. James A. Soto

Defendant.

 

 

 

 

Plaintiff Pascua Yaqui Tribe (the “Plaintiff’) and Defendant F. Ann Rodriguez, Pima
County Recorder (“Recorder Rodriguez”), respectfully request the scheduling of a case
status conference on Friday, October 16, 2020, after 1:00 p.m.,! to discuss the logistics for
the hearing on Monday, October 19, 2020 (and potentially Tuesday, October 20, 2020).

Specifically, the parties seek the Court’s guidance concerning the potential testimony of

 

' Plaintiffs’ Reply Brief in Support of the Motion for Preliminary Injunction is due at 12:00
p.m.

 
—

Case 4:20-cv-00432-JAS Document15 Filed 10/15/20 Page 2 of 4

certain or all witnesses (or even the entire proceeding) to occur via video or, at least,
telephonically. Separately, if the parties can agree by the time of the case status conference
that testimony is not necessary, and that the Court is able to rely on the submitted

declarations and other stipulated exhibits, the parties may seek permission to hold oral

 

LLP.
LAW OFFICES
One Arizona Center, 400 E. Van Buren, Suite 1900

Snell & Wilmer

 

Phoenix, Arizona 85004-2202

602.382.6000

CoC Oo 1 Dn nA Fe WY LY

NO BM BR ND BRD BRD RD RD OD i eee ea ea
ao a1 DH On FSF WD NY KF CO OBO Ow HN DO OW Fe WD YY KS OS

 

 

argument telephonically.

Dated this 15th day of October, 2020.

SNELL & WILMER L.L.P.

: s/ Eric H. Spencer

 

Eric H. Spencer

Brett W. Johnson

Colin P. Ahler

Ryan J. Regula

Derek C. Flint

Attorneys for Defendant F. Ann
Rodriguez

CAMPAIGN LEGAL CENTER

: s/ Jonathan Diaz (with permission)

 

Danielle Lang (Pro Hac Vice Forthcoming)
Jonathan Diaz (Pro Hac Vice Forthcoming)
Aseem Mulji (Pro Hac Vice Forthcoming)

Attorneys for Plaintiff Pascua
Yaqui Tribe

INDIAN LEGAL CLINIC

: s/ Patty Ferguson-Bohnee (with permission)

 

Patty Ferguson-Bohnee
Attorney for Plaintiff Pascua
Yaqui Tribe

 
 

LLP.
LAW OFFICES
One Arizona Center, 400 E. Van Buren, Suite 1900

Snell & Wilmer

 

Phoenix, Arizona 85004-2202

602.382.6000

CoC Oo ST DR nA Fe YW! LYS

NO BM BR ND BRD BRD RD RD OD i eee ea ea
ao a1 DH On FSF WD NY KF CO OBO Ow HN DO OW Fe WD YY KS OS

 

 

Case 4:20-cv-00432-JAS Document 15 Filed 10/15/20 Page 3 of 4

OSBORN MALEDON, P.A.

By: s/ Mary R. O’Grady (with permission)

 

Mary R. O’Grady
Joshua D. Bendor

Attorneys for Plaintiff Pascua
Yaqui Tribe

 
 

LLP.
LAW OFFICES
One Arizona Center, 400 E. Van Buren, Suite 1900

Snell & Wilmer

 

Phoenix, Arizona 85004-2202

602.382.6000

CoC Oo ST DR nA Fe YW! LYS

NO BM BR ND BRD BRD RD RD OD i eee ea ea
ao a1 DH On FSF WD NY KF CO OBO Ow HN DO OW Fe WD YY KS OS

 

 

Case 4:20-cv-00432-JAS Document 15 Filed 10/15/20 Page 4 of 4

CERTIFICATE OF SERVICE
I hereby certify that on October 15, 2020 I electronically transmitted the attached
document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a

Notice of Electronic Filing to the CM/ECF registrants on record in this matter.

s/ Nicole Begazo

 

 
